                 Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 1 of 8




Philip H. Gottfried
Marc J. Jason
Holly Pekowsky
Amster, Rothstein & Ebenstein LLP
90 Park Avenue
New York, New York 10016
(212) 336-8000

Attorneys for Plaintiff
Heritage Lace, Inc.


                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 - - - - - - - - - - - - - - - - - - - - - -x
HERITAGE LACE, INC.,

                                Plaintiff                 Civil Action No. 18 CV-_ _ _ _ (_)

                         v.
                                                                       COMPLAINT
UNDERWRAPS COSTUME CORPORATION
                                                               Trial By Jury Demanded
                                 Defendant.

 - - - - - - - - - - - - - - - - - - - - - -x




           Plaintiff Heritage Lace, Inc. (hereinafter referred to as "Plaintiff" or "Heritage")

through its undersigned attorneys, complaining of Underwraps Costume Corporation

(hereinafter referred to as "Defendant" or "Underwraps") alleges as follows:

                                              COUNT I

                                  JURISDICTION AND VENUE

                  1.     This action arises under the U.S. Copyright Act of 1976, 17 U.S.c. §§

101   et~.      Jurisdiction is vested in this Court under 28 U.S.c. §§ 1331 and 1338 (a).


687625.1
             Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 2 of 8




              2.     Venue is proper in this district under 28 U.S.c. § 1391 in that

Underwraps has an office and place of business within this district; the infringing

products complained of herein were sold into this district and in that, upon information

and belief, a substantial part of the events giving rise to the claims asserted in this

Complaint occurred in this district.


                                       THE PARTIES

              3.     Heritage is a corporation duly organized and existing under the laws

of the State of Iowa, with its principal place of business at 309 South Street, Pella, Iowa

50219.


              4.     Underwraps is, upon information and belief, a corporation

organized and existing under the laws of the State of California, having a principal place

of business at 1500 Rosecrans Avenue, Suite 500, Manhattan Beach, CA 90266 and a

showroom at 230 5th Avenue, Suite 308, New York, NY 10001.


                                           FACTS

              5.     Heritage is, and for some time has been, engaged in the design,

manufacture and sale of knit lace fabrics of original and distinctive design and has, over

the past decades, earned a well deserved and enviable reputation in the trade for

providing unique and original lace fabric designs. Heritage sells its lace fabric designs

within this judicial district, throughout the United States of America and throughout the

world.

              6.     In 2006, original designs were created in lace fabric with a spider

web theme, one of which Heritage designates as Spider Web Mantle Runner.
687625.1                                     -2 -
             Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 3 of 8




               7.     Said lace fabric design contains material which is wholly original

and is copyrightable subject matter under the laws of the United States of America.


              8.      In 2006, Heritage's said lace fabric design was published.


              9.      Since the publication date of such lace fabric design, all of the

provisions of Title 17 of the United States Code, and all of the laws governing copyright

have been duly complied with by Heritage which applied to register its claim to

copyright therein, and a Certificate of Copyright Registration has been duly received by

Heritage from The Register of Copyrights pertaining to said lace fabric design.


              10.     Heritage is the sole proprietor of all right, title and interest in and to

the copyright in said lace fabric design.


              11.     A copy of a representation of said lace fabric design is annexed

hereto and identified as "Exhibit A." A copy of the Copyright Registration Certificate for

said lace fabric design is annexed hereto and identified as "Exhibit B."


              12.     Subsequent to the publication by Heritage of said lace fabric design,

Defendant infringed Heritage's copyright in such fabric design by importing,

reproducing, displaying, knitting, manufacturing, weaving, printing, reprinting,

publishing, vending, distributing, selling, promoting or advertising, copies of said lace

fabric design or by causing and/or participating in such importing, reproducing,

displaying, knitting, manufacturing, weaving, printing, reprinting, publishing, vending,

distributing, selling, promoting or advertising thereof, all in violation of the rights of

Heritage under Section 106 of the Copyright Law, Title 17 of the United States Code.
687625.1                                     -   3-
             Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 4 of 8




               13.    A copy of a representation of at least one of such infringements by

Defendant is annexed hereto and identified as "Exhibit c."


              14.     Heritage notified Defendant of such infringement, but Defendant,

upon information and belief, continued to infringe even after receipt of such notification.


              15.     All of the Defendant's infringing acts as set forth herein were

performed without the permission, license or consent of Heritage and, upon information

and belief, comprise willful infringement.


              16.     Defendant has been enriched and Heritage has been damaged by

the acts of Defendant alleged in this Count of the Complaint in an amount not as yet

known, but believed to be in excess of $150,000. The activities of Defendant as alleged

herein with respect to Defendant's infringement are further and continuously damaging

Heritage in a manner with respect to which Heritage has no adequate remedy at law.


                                         COUNT II

              17.    Heritage repeats and realleges the assertions of paragraphs 1

through 5 above as if set forth herein, in their entirety.


              18.    In 2014, an original design was created in lace fabric with a

Halloween theme, which Heritage designated as Skeletons, Skulls and Spider Webs

Design.


              19.    Said lace fabric design contains material which is wholly original

and is copyrightable subject matter under the laws of the United States of America.

687625.1                                     -4 -
             Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 5 of 8




               20.    In 2014, Heritage's said lace fabric design was published.


              21.     Since the publication date of such lace fabric design, all of the

provisions of Title 17 of the United States Code, and all of the laws governing copyright

have been duly complied with by Heritage which applied to register the claim to

copyright in such design, and a Certificate of Copyright Registration has been duly

received by Heritage from The Register of Copyrights pertaining to said lace fabric

design.


              22.     Heritage is the sole proprietor of all right, title and interest in and to

the copyright in said lace fabric design.


              23.     Copies of a representation of said lace fabric design is annexed

hereto and identified as "Exhibit D." A copy of the Copyright Registration Certificate for

said lace fabric design is annexed hereto and identified as "Exhibit E."


              24.     Subsequent to the publication by Heritage of said lace fabric design,

Defendant infringed Heritage's copyright in such fabric designs by importing,

reproducing, displaying, knitting, manufacturing, weaving, printing, reprinting,

publishing, vending, distributing, selling, promoting or advertising, copies of said lace

fabric design or by causing and/or participating in such importing, reproducing,

displaying, knitting, manufacturing, weaving, printing, reprinting, publishing, vending,

distributing, selling, promoting or advertising thereof, all in violation of the rights of

Heritage under Section 106 of the Copyright Law, Title 17 of the United States Code.



687625.1                                     -5-
                Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 6 of 8




                 25.   A copy of a representation of at least one of such infringements by

Defendant is annexed hereto and identified as "Exhibit F."


                 26.   Heritage notified Defendant of such infringement but, upon

information and belief, Defendant continued to infringe even after receipt of such

notification.


                 27.   All of the Defendant's infringing acts as set forth in this Count were

performed without the permission, license or consent of Heritage and, upon information

and belief, comprise willful infringement.


                 28.   Defendant has been enriched and Heritage has been damaged by

the acts of Defendant alleged in this Count of this Complaint in an amount not as yet

known, but believed to be in excess of $150,000. The activities of Defendant as alleged

herein with respect to Defendant's infringement are further and continuously damaging

Heritage in a manner with respect to which Heritage has no adequate remedy at law.


                WHEREFORE, Heritage demands:


                A.     A preliminary and permanent injunction restraining, enjoining and

                       prohibiting Defendant and it and their officers, servants, agents,

                       employees, attorneys and representatives, and each of them, and

                       those persons in active concert or participation with them from

                       infringing the copyrights of Heritage including as evidenced by

                       Copyright Registration Certificate Numbers

                       VA 1-662-502 and VA 2-001-687, including, but not limited to,
687625.1                                     -6-
           Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 7 of 8




                 preventing it and them from importing, reproducing, displaying,

                 knitting, manufacturing, weaving, printing, reprinting, publishing,

                 vending, distributing, selling, promoting or advertising copies of

                 such fabric designs or by causing and/or participating in such

                 importing, reproducing, displaying, knitting, manufacturing,

                 weaving, printing, reprinting, publishing, vending, distributing,

                 selling, promoting or advertising by others.


           B.    That Defendant be required to recall from all recipients thereof,

                 including Amazon, and deliver to Heritage for destruction, all copies

                 of Heritage's copyrighted fabric designs used for infringement of the

                 copyrights therein, as well as all molds, stencils, plates, or other

                 materials for making such infringing matter in the possession or

                 under the control of Defendant or any of it or their agents, servants,

                 employees, attorneys or other persons in privity with them.


           C.    That Defendant be required to pay to Heritage its lost profits and

                 such profits as Defendant has made in consequence of the

                 infringement by Defendant of Heritage's copyrighted fabric designs

                 and to account for all gains, profits and advantages relative to such

                 infringements to be allowed Heritage by the Court and that such

                 payment to Heritage be increased in view of the willful nature of the

                 infringement or, at Heritage's option, in the alternative, to permit



687625.1                                -7-
                 Case 1:18-cv-09796 Document 1 Filed 10/24/18 Page 8 of 8




                         Heritage, where appropriate, to recover statutory damages for such

                         willful infringements.


                  D.     That Defendant be required to pay Heritage's attorneys' fees and

                         costs in this action.


                  E.     That Heritage have such other and further relief as this Court may

                         deem just and appropriate.


                                           Jury Demand

           Plaintiff hereby demands a trial by jury as to all issues so triable.

                                                 Respectfully submitted,

                                                 Philip H. Gottfried
                                                 Marc J. Jason
                                                 Holly Pekowsky
                                                 AMSTER, ROTHSTEIN & EBEN STEIN LLP
                                                 90 Park Avenue
                                                 New York, New York 10016
                                                 Telephone No.: (212) 336-8000

                                                 Attorneys for Plaintiff,
                                                 Heritage Lace, Inc.


Dated:     Oe.-.y, l1;"2018




687625.1                                          -8 -
